PER CURIAM.
As the appeal in this cause is from an interlocutory decree, it lies only to that part of the decree which grants an in* junction, and if there is no longer any controversy between the parties touching the right of the complainant to enjoin the infringement *355alleged in the bill the appeal presents no real controversy for decision. The counsel for the appellant has very properly called the attention of the court to that part of the record which discloses the present relation of the parties to the controversy, and indicates that it has been settled, except as it relates to a recovery of profits and damages, and the statement and documents submitted by counsel for the appellee substantiate what appears in the record. '
As there is no real and substantial controversy still existing between the parties which is presented by the appeal, the court ought not to hear the appeal. The appeal is accordingly dismissed.